Notice of Allowance
This communication is in response to the amendment filed on 04/12/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-9 and 11-26 are allowed.  Claim 10 has been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Nick Carr (Reg. No. 57594) on 5/4/2021.

The application has been amended as follows:
1.	(Currently Amended) A software-defined infrastructure (SDI) system, comprising:
 a processor circuit [[the]] operable to execute one or more instructions, that when executed by the processor circuit, cause the processor circuit to:
receive a request to create a composite node, the request to specify an application to be executed on the composite node, a preferred compute resource type for the composite node, and an alternative compute resource type for the composite node, wherein the alternative compute resource type is to be defined by a first set of compute resource requirements, wherein the preferred compute resource type is to be defined by a second set of compute resource requirements, wherein the second set of compute resource requirements is to comprise a greater amount of compute resources than the first set of compute resource requirements;

receive an indication that a second compute resource of the preferred compute resource type has become available; 
hibernate the application executing on the first compute resource by storing an image of the application; and
migrate the image of the application to the second compute resource.

2.	(Currently Amended) The SDI system of claim 1, 

3.	(Previously presented) The SDI system of claim 1, wherein the composite node is to be created using the first compute resource based on a determination that compute resources of the preferred compute resource type in the SDI system are not available to execute the application, wherein the application is to be hibernated responsive to an interrupt.

4.	(Previously presented) The SDI system of claim 3, wherein the image of the application is stored at a first memory location within a designated disaggregated portion of two or more compute resources, the instructions, that when executed by the processor circuit, cause the processor circuit to:
write the first memory location to a second memory location reserved for migration operations. 



6.	(Previously presented) The SDI system of claim 5, wherein a software stack of the second compute resource resumes the application based on detecting the flag in the second MSR when the software stack is booted.

7.	(Previously presented) The SDI system of claim 1, the instructions, that when executed by the processor circuit, cause the processor circuit to receive an indication when the migration has finished.

8.	(Previously presented) The SDI system of claim 7, the instructions, that when executed by the processor circuit, cause the processor circuit to release the first compute resource upon receiving the indication when the migration has finished. 

9.	(Previously presented) The SDI system of claim 1, the instructions, that when executed by the processor circuit, cause the processor circuit to: 
determine that the second compute resource matches the preferred compute resource type based upon a migration table, wherein the migration table is to specify that the first compute resource is to be recomposed when a compute resource of the preferred compute resource type becomes available based on the first compute resource being of the alternative compute resource type.

10.	(Cancelled) 


receiving a request to create a composite node, the request specifying an application to be executed on the composite node, a preferred compute resource type for the composite node, and an alternative compute resource type for the composite node, wherein the alternative compute resource type is to be defined by a first set of compute resource requirements, wherein the preferred compute resource type is to be defined by a second set of compute resource requirements, wherein the second set of compute resource requirements is to comprise a greater amount of compute resources than the first set of compute resource requirements;
creating the composite node using a first compute resource of the alternative compute resource type, the first compute resource of the composite node to execute the application; 
receiving an indication that a second compute resource of the preferred compute resource type has become available;
hibernating the application executing on the first compute resource by storing an image of the application; and
migrating the image of the application from the first compute resource to the second compute resource.

12.	(Currently Amended) The computer-implemented method of claim 11, 



14.	(Previously presented) The computer-implemented method of claim 13, wherein the image of the application is to be stored at a first memory location within a designated disaggregated portion of two or more compute resources. 

15.	(Previously presented) The computer-implemented method of claim 14, wherein the second compute resource determines the first memory location based upon writing the first memory location to second memory location reserved for migration operations, the second memory location to comprise a first model-specific register (MSR), the method further comprising setting a flag in a second MSR to indicate that the application is to be resumed.

16.	(Previously presented) The computer-implemented method of claim 15, wherein the second compute resource determines the first memory location based upon a message specifying the first memory location.

17.	(Previously presented) The computer-implemented method of claim 11, further comprising receiving an indication when the migration has finished.

18.	(Previously presented) The computer-implemented method of claim 17, further comprising releasing the first compute resource upon receiving the indication when the migration has finished. 

19.	(Previously presented) The computer-implemented method of claim 11, wherein the determination that the second compute resource matches the preferred compute resource type is based upon a migration table.

20.	(Previously presented) The computer-implemented method of claim 11, wherein the performance of the migration is dependent upon the use of memory disaggregated from the first or second compute resource.

21.	(Currently Amended) An article comprising a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a software-defined infrastructure (SDI) system, the instructions to cause the processing circuitry to:
receive a request to create a composite node from an orchestrator component, the request to specify an application to be executed on the composite node, a preferred compute resource type for the composite node, and an alternative compute resource type for the composite node, wherein the alternative compute resource type is to be defined by a first set of compute resource requirements, wherein the preferred compute resource type is to be defined by a second set of compute resource requirements, wherein the second set of compute resource requirements is to comprise a greater amount of compute resources than the first set of compute resource requirements;
create the composite node using a first compute resource of the alternative compute resource type, the first compute resource of the composite node to execute the application; 
receive an indication that a second compute resource of the preferred compute resource type has become available;

 migrate the image of the application to the second compute resource.

22.	(Currently Amended) The article of claim 21, 

23.	(Previously presented) The article of claim 21, wherein the composite node is to be created using the first compute resource based on a determination that compute resources of the preferred compute resource type in the SDI system are not available to execute the application, wherein the application is to be hibernated responsive to an interrupt.

24.	(Previously presented) A software-defined infrastructure (SDI) system, comprising:
means comprising a processor for receiving a request to create a composite node, the request specifying an application to be executed on the composite node, a preferred compute resource type for the composite node, and an alternative compute resource type for the composite node, wherein the alternative compute resource type is to be defined by a first set of compute resource requirements, wherein the preferred compute resource type is to be defined by a second set of compute resource requirements, wherein the second set of compute resource requirements is to comprise a greater amount of compute resources than the first set of compute resource requirements;

means for receiving, by the processor, an indication that a second compute resource of the preferred compute resource type has become available;
means for hibernating, by the processor, the application executing on the first compute resource by storing an image of the application; and
means for migrating, by the processor, the application from the first compute resource to the second compute resource.

25.	(Previously presented) The SDI system of claim 24, 

26.	(Previously presented)	The article of claim 21, the instructions to cause the processing circuitry to:
recreate the composite node using the second compute resource responsive to receiving the indication that the second compute resource of the preferred compute resource type has become available.


Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	Receive a request to create a composite node to specify an application to be executed on the composite node.  The request includes a referred compute resource type and an alternative compute resource type for the composite node.  Using a compute resource of the alternative compute node resource type to create the composite node.  When a resource of the referred compute resource type is available, hibernate the application executing on the compute resource of the alternative compute resource type by storing an image of the application and migrate the image of the application to the compute resource of the preferred compute resource type.  The alternative compute resource type is to be defined by a first set of compute resource requirements and the preferred compute resource type is to be defined by a second set of compute resource requirements, wherein the second set of compute resource requirements is to comprise a greater amount of compute resources than the first set of compute resource requirements.

As to claims 1, 11, 21, and 24, the closest art of record Koning (US 20070106857 A1) teaches that when clients request to access a resource to a server group, the server group make all partitioned resources available to the client regardless of the server that initially receives the request ([0027]).   More specifically, when the server receives a request from a client for a volume, the server calculates the page number and looks up in a corresponding routing table the location or number of the server that contains page of the volume. If a second server rather than server contains the requested page, then the request is forwarded to the second server, which reads the data and returns the data to the server.  The server then sends the requested data to the client. 

Another prior art Kato (US 20180212790 A1) teaches that when transmission controller receives the migration request, the transmission controller stops the communication of the migration target process and stops the migration target process.  When the transfer of all of the data in the first area has been completed, the transmission controller transfers data in the second area to the migration destination node ([118], [123]).
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 11, 21, and 24. Dependent claims 2-9, 12-20, 22-23, and 25-26 dependent from allowed claims 1, 11, 21, and 24 and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Examiner, Art Unit 2454